 MIDLAND TRACTOR & EQUIPMENT, INC.271Midland Tractor&Equipment,Inc.andHarold H.WeberandLindell J. Deweese. Cases 38-CA-1316and 38-CA-1317July 18, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn May17, 1972,Trial Examiner Maurice S. Bushissued the attached Decision in this proceeding.Thereafter,Respondent filed exceptions and asupporting brief,and the General Counsel filed abrief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer'sDecision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,'and conclusions and to adopt hisrecommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthatRespondent,Midland Tractor & Equipment,Inc.,Moline, Illinois, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order.IThe Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products, Inc,91 NLRB 544,enfd 188 F 2d 362 (C A 3) We have carefully examined the record andfind no basis for reversing his findings2Respondent has requested oral argument This request is hereby deniedbecause the record, the exceptions, and the briefs adequately present theissues and positions of the partiesTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICE S. BUSH, Trial Examiner: The above-namedEmployer at the times here pertinent employed eightmechanics under the direct supervision of Jimmie Edel-mon,' the Company's service manager. On October 15,1971, Edelmon notified the eight employees at a meetingthat thereafter at the direction of the Company's presidenthe would be spending more time in the shop supervisingtheir work in an effort to catch up with the work backlogand that to give him the extra time necessary for this hehad been relieved of his paperwork. Upon receipt of thisnewswhich they considered disturbing, a discussiondeveloped in the presence of Edelmon among the eightemployees about starting up a union to represent them.After considerable discussion, decision was made in theabsence of Edelmon to organize, and one of the mechanicswas selected to contact the local of the Teamsters Unionfor assistance in organizing the shop.Two weeks later on November 1, a business agent ofLocal No. 371 of the Teamsters Union met with the eightmechanics at the shop and secured their signatures onunion authorization cards.Two hours later, Edelmon called the two allegeddiscriminateeshere involved,HaroldR.Weber andmechanic Lindell J. Deweese, into his office, individually,and either laid off or discharged them as of November 4.Both before and after November 1, Edelmon engagedvarious mechanics in conversation on the subject of theUnion.Under these skeletonized but admitted facts, the issues inthe case are as follows: (1) whether Respondent discrimi-natorily terminated Weber and Deweese as of November 4,1971,because of their union activities in violation ofSection 8(a)(3) and (1) of the National Labor RelationsAct; (2) whether after the aforementioned October 15,1971,meeting at which the eight mechanics discussedunion affiliation, the Respondent through its supervisor,Edelmon, (a) interrogated employees about their unionactivities, (b) threatened employees with discharge or otherreprisals or more onerous working conditions in order todissuade their support of the Union, and (c) created theimpression that it was keeping the union activities of itsemployees under surveillance, all in violation of Section8(a)(I) of the Act; (3) whether the Respondent by itspresident,C.R. Tillery, attempted to sponsor a centralgripe committee in order to discourage employees fromjoining, supporting, and assisting the Union, therebyinterferingwith employees rights in violation of Section8(a)(1) of the Act; and (4) whether Respondent made itsemployees' working conditions more onerous in violationof Section 8(a)(1) of the Act.The consolidated complaint herein was issued onDecember 10, 1971, pursuant to a charge filed by HaroldH. Weber on November 8, 1971, in Case 38-CA-1316 anda charge filed by Lindell J. Deweese on the same date,copiesofboth of which were duly served on theRespondent. An amendment to the consolidated complaintwas issued on January 10, 1972, setting forth additionalalleged 8(a)(1) violations.The case was tried before me on January 25, 26, and 27,1972. The briefs filed by the parties on March 14, 1972,have been carefully reviewed and considered.Upon the entire record and from my observation of thewitnesses I make the following:IEdelmon's name, incorrectly shown in the pleadings as JamesEdelman, was corrected at the trial to read as above shown198 NLRB No. 54 272DECISIONSOF NATIONALLABOR RELATIONS BOARDFindings of Fact1.JURISDICTIONAL FINDINGSRespondent,Midland Tractor & Equipment, Inc., anIllinois corporation with its principal office and place ofbusiness atMoline, Illinois, is engaged in the sale andservicing of heavy industrial mobile equipment and offorklift tractors.During the past 12 months which isrepresentative of its operations, the Respondent sold andshipped equipment from its Moline facility valued inexcess of $50,000 to points outside the State of Illinois. Inthe same representative period, the Respondent in thecourse and conduct of its business operations sold anddistributed products and services having a gross value inexcess of $500,000. The Company is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local Umon No.371, is a labor organization within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESAs heretofore more briefly noted, ServiceManagerEdelmon called a meeting of the Company's eight shopemployees on October 15, 1971, at which he notified themthat President Tilley had relieved him of his paperwork sothat he could thenceforth spend more time in the shop in apush to reduce the shop's overload of work to normallevels.During the course of the meeting and in Edelmon'spresence, the employees, apparently fearful of anticipatedpressure formore production, began to discuss theadvisability of organizing the shop. When President Tilleyentered the meeting room to address the employees, theyimmediately ceased their discussion about union affilia-tion.Tilley, repeating what Edelmon had said, told theemployees that Edelmon would be spending more timewith them and asked their cooperation in cutting back thework overload.When Tilley left, the employees in thecontinued presence of Edelmon resumed their discussionabout union affiliation. A little later, Edelmon, sensing thathis presence might be an embarrassment to the employees,left the meeting so that they could talk more freely amongthemselves as to whether they wanted a union to representthem. In Edelmon's absence, the men decided in favor oforganizing and designated mechanic Amos Hewitt whohad previously been a member of the Teamsters Umon tocontactTeamsters Local No. 371 for the purpose ofseeking its assistance in organizing Respondent's shop.About 2 weeks later around October 28, Edelmon calledmechanic Vernon Lantz into his office to ask his viewsabout having a union and, finding that Lantz favored aunion, Edelmon asked if he could not talk him out of it.Lantz replied in the negative and the meeting ended.22The findings in the above paragraph are based not only on thetestimony of Lantz, but also on Edelmon's admissionsunder cross-examination3The above evidentiary findings are based on the credited testimony ofa number of Respondent's employees, including alleged discrimmateesDeweese and Weber, which appears to be virtually undisputed Thielke didnot flatly deny the possibility that he was in and out of the luncharea of theshop during the lunchbreak here under consideration, but on the contraryA few days later on November 1, a business representa-tive of Local No. 371 met with Respondent's mechanics atRespondent's place of business during their half-hourlunch period. During the course of that half hour all eightof Respondent's shop employees, including alleged discn-minatees Weber and Deweese, signed cards authorizing thelocal to represent them in collective bargaining with theRespondent. During that same half hour, Justin Thielke,theCompany's overall service manager and Edelmon'ssupervisor,passed in and out of the area where themechanics were sitting around the lunchtable with theunion representative as union cards were being signed andwhile some were lying in open view on the table, not morethan 4 to 6 feet from Thielke's vision. Thielke tarried onceto joke with mechanic Rodney Nemrick and once to talkwithHewitt about equipment parts. Deweese was notpresent during all of the half-hour lunch period, but cameinabout 5 minutes before it was over. His creditedtestimony shows that after he had taken and signed aunion card and while he was in the process of handing thecard over to the union agent from a half rising position atthe table, Thielke walked by the table and observed him inthe act of handing the card over.3 Despite Thielke'sdisclaimer at the trial,4 the Trial Examiner infers and findsfrom the above evidentiary findings that Thielke in passingthrough the lunch area during the lunchbreak period hereunder consideration observed cards in the hands of themechanics or on the lunchtable, that he surmised them tobe union authorization cards, and that he suspected thestranger at the table to be a business representative of aunion.The record further shows that Edelmon was also in theshop's lunchroom area during some of the moments of thelunchbreak of November 1, that he noted that there was astranger sitting with the shop employees, that he was insufficient proximity to observe the cards on the lunchtable,and that he surmised that the cards on the table were umonauthorization cards .5Within a half hour after the described lunchbreak hadended,Edelmon questioned Nemrick on whether thestranger at the lunchbreak had been a union representativeand, upon receiving an affirmative answer, further ques-tioned him on what union matters had been decided at thelunchbreak and if there were going to be any further unionmeetings .6Edelmon in his own direct examination by counsel forhis employer admitted that from and after November 1 healso questioned other shop employees "with reference tothe union."About 2 p.m. that same afternoon (November 1),Edelmon called Weber into his office and told him thatdue to lack of work "he was going to have to lay him off"as of the following Thursday, November 4. Incredulous,Weber told Edelmon he could not believe that lack of workconceded that it was altogether possible as his duties frequently take himinto that area while the shop employees are having their lunchbreaksaThielke's disclaimer was not a flat denial, but merely a "Not to myknowledge," which the Trial Examiner does not credit5The findings of the above paragraph are based on thejoint testimonyof Edelmon and mechanic Nemrick6This finding is based on the credited and specifically undisputedtestimony of Nemrick MIDLAND TRACTOR & EQUIPMENT, INC.could be the cause for his layoff. Weber's credited andundisputed testimony shows that Edelmon's quick re-sponse to this was, "You know there has to be a scapegoatfor this sort of thing; . . . there is going to be a lot ofchanges made around here; . . . don't expect to be calledback." Thereupon, Edelmon dismissed Weber from hisoffice but before he left he instructed him to send Deweesein to see him. In shop layoffs, Respondent follows the ruleof laying off employees with theleastseniority first. At thetime of his layoff,Weber, then 50 years of age, was thesecond most senior employee in Respondent's shop, havingstarted employment there in September 1968. All but oneof the employees in the shop were junior to Weber at thetime of his layoff. Although Weber was originally hired towork as a mechanic and setup man on lawn and gardenequipment, this specific work assignment endedsometimein the fall of 1970 when the Respondent discontinued itslawn and garden equipment departments. ThereafterWeber's workassignmentwas chiefly the cleaning andpaintingof used mobile equipment after their repair oroverhaul, but in addition he was also called upon to domany mechanical jobs that only a mechanic could do.Prior to his layoff or discharge as of November 4, 1971,Weber had had two prior layoffs, due to lack of work, butin those earlierlayoffs he had been told that he would berecalled whenbusinesspicked up and actually was recalledwhereasin his last layoff or discharge, charged by thecomplaint to be discriminatory, he was definitely told tolook for new employment and not to expect a recall.During his period of employment with Respondent, Weberwas known to complain to management from time to timeabout what he regardedas unsafeworking conditions inthe shop.As soon as Weber got back to the shop after theunexpected news of his layoff, he sent Deweesein to seeEdelmon as he had been directed. There Edelmon also toldDeweese that he was being laid off as of the followingThursday. Deweese, a young man of 23 of an obviouslyquiet, retiring, and noncombative nature, asked Edelmon ifhe was being laid off because of lack of work. Edelmon'squick response to this was, "You know we've got work. Mr.Tilley told me to lay you off. Mr. Tilley also told me that ifhe had to lay off everybody in the shop and hire a wholenew crew to keep out the union he would." 7Later that same afternoon (November 1) after the layoffsofWeber and Deweese, Edelmon again approachedNemrick in the shop and told him that President Tilley was"pretty hot about this union activity" and that "the shitwas goingto hit the fan." On November 4, Nemnck askedEdelmon when he came by his work station whether it wastrue that Weber and Deweese were being laid off. Edelmonreplied that "it was true they were being discharged" andthat he had advised Weber to look for another job becausehe would not be taken back.8Early on November 2, during working hours, Edelmonhad a further conversation with Nemrick about the Union,but this time the conversation took place in Edelmon's7The findings of this paragraph are based on the credited andspecifically undisputed testimony of Deweese8These findings are based on the credited and specifically undisputedtestimony of Nemrick8These findings are based on Nemrick'scredited and undisputed273office to which Nemnck had been summoned. ThereEdelmon asked Nemnck his feelings about the Union andwhen Nemrick replied that he favored the Union, Edelmontold him that he would be losing befefits if the Union camein, such as 2-day paid leave of absence he had recentlybeen granted to attend the funeral of a relative.During thecourse of the conversation Edelmon told Nemrick that theRespondent had ways and means of finding out who theunion instigators were and that they would "undoubtedlylose their job[sj."9On the evening of the same November 2, all eight ofRespondent's shop employees held a union meeting at theheadquarters of the Union. There Weber and Deweesefilled in unfair labor practice forms,charging the Respon-dent with their discriminatory discharges,for filing withthe Board.The daybefore the union meeting Edelmon askedmechanic George Dumoulin at the shop if he was going tothe union meeting of November 2. Dumoulin replied thathe was.On November 3, the day followingthe union meeting,Edelmon questioned the aforementioned shop employees,Weber, Nemnck,Hewitt, and Dumoulin and mechanicJohn Rambo, as to what had happened at the unionmeeting.On November4, in the same aforementionedconversation in which Edelmon had told Nemrick thatWeber and Deweese were being discharged, Edelmon alsotoldNemnck that if the Union came in, Nemrick'sclassification as a mechanic would require him to spend allof his time in the shop as a mechanic as against his currentpreferred driving assignment. Although employed as amechanic by Respondent, Nemrick by choice spends mostof his time bringing mobile equipment of Respondent'scustomers from their plants to Respondent's shop forrepairs and returning such equipment to the customer afterthe repairs have been completed.ioOn or about November 9, Edelmon summoned theaforementioned mechanic,Rambo,into his office where hetold him that he had called him in "to try to talk" him outof supporting the Union. (As heretofore noted, Edelmonmade the same effort with mechanic Lantz just prior toNovember 1.) Edelmon also questioned Rambo as to whothe union instigators were.Certain additional events relating to the union activity atthe plant occurred both before and after a consent electionwas held at Respondent's plant on December 6, 1971. Bystipulation,itisestablished that the appropriate unitinvolved in that election consisted of all of the Respon-dent'smechanics at its Moline facility, but excluding alloffice, clerical employees, guards, watchmen, professionaland supervisory employees as defined in the Act. TheUnion won the election. At the time of the trial hereinsome 7 weeks later, the Umon and the Respondent hadexchanged proposed contracts but had not as yet met inany bargaining sessions.About a week before the election, Edelmon told all themechanics that should the Union win the election, theytestimony10The findings in the above paragraph are based on the credited andspecifically undisputed testimony of the above-named employees11These findings are based on the credited and specifically undisputedtestimony of Rambo 274DECISIONSOF NATIONALLABOR RELATIONS BOARDwould be required to take their breaks at the regularlyscheduled break periods in contrast to the then presentpractice of allowing them to stay with the equipment theyare working on until they came to a natural stopping pointbefore starting their break. At thesame meetingEdelmonmade reference to mechanic Dumoulin, the shop's mostsenior employee who had been working for the Companyformore than 5 years. Over the years, Dumoulin gainedthe reputation of being chronically tardy in reporting towork despite the fact he was always docked forhis latenesswhich he appeared to take cheerfully. Edelmon told themechanics that if the Union got in, Dumoulin's' chronictardiness would no longer be tolerated and that he wouldbe replaced if he persisted in being tardy. Edelmon alsowarned Dumoulin to the same effect personally.12President Tilley under date of November 27, 1971, inanticipation of the forthcoming representational election,sent toeach of his mechanics a letter in which he stated:The primary reason for this communication is toemphasize our belief that you seven mechanics do notneed a Union to represent you in dealing with theCompany on wages, hours of work, and other condi-tions of employment. Between now and the day ofelection weplan to attempt to prove to you all on afactual basis why we feel this way.The letter promised a subsequent preelection letter inwhich Tilley would spell out a plan under which hismechanics could satisfy their problems "without incurringthe expense of supporting a Union."In the promised subsequent letter dated November 29Tilley recommendedin lieuof the Union the establishmentof a "Central Gripe Committee," made up of employeeand management representatives, to solve "annoyingproblems pertaining to wages, hours of work, and otherconditions of employment... .Following through on his November 29 letter, Tilleysome 2 or 3 days before the election of December 6 calledhismechanics together for a meeting. At the meeting heand his labor relations advisor, James Toohey, sought topersuade the mechanics to give up the Union and to set upin itsplace his recommended Central Gripe Committee.As heretofore noted, the Union won the election ofDecember 6. The undisputed testimony shows that on theday following the election Respondent required themechanics to park their cars on the gravel and sandportion of the Company's parking area which becomesmuddyin inclementweather in place of the blacktopparking area where they had been parking. The recordshows that the blacktop parking area is sufficiently large toaccommodate thecarsof all of Respondent's 15 or 16employees, including its mechanics and all customers. TheTrial Examiner finds, as might be expected from the natureofRespondent's business, that it was seldom that therewere more than two or three customers using Respondent'sparking facilities simultaneously per day.Before the election, Respondent's shop employees werenot required to use the timeclock for their half-hourlunchbreaks. In the summer or fall of 1971, PresidentTilley noticed that mechanics Lantz and Dumoulin onoccasion would not get back to work promptly at 12:30p.m., when the lunchbreak period was over, but after hehad Edelmon speak to them that situation was rectified.Nevertheless,after theUnion won the election theRespondent began to require the shop employees to punchout and in for their lunchbreaks.On or about December 14, 1971, all of Respondent'sshop employees attended a union meeting in Rock Island,Illinois, at which Union Representative Ed Pavalic told themechanics that he would be mailing a proposed contract toPresidentTilleywhich would be in his hands by thefollowingMonday.The next day Edelmon queriedmechanic Rambo as to what the shop employees wereasking in their proposed contract. When Rambo said hedid not know, Edelmon replied that Rambo might as welltellhim as he would in any event know on the followingMonday. The Trial Examiner finds that this reply byEdelmon left Rambo with the very clear idea that Edelmonalready knew what had gone on at the union meeting sincein fact Pavalic had told the mechanics that the Companywould receive the Union's proposed contract by Monday.The Trial Examiner therefore finds without furtherdiscussion that the Company through Edelmon created theimpression of surveillance of its employees' union activitiesin violation of Section 8(a)(1) of the Act.As heretofore noted, Edelmon on October 15, 1971, atPresident Tilley's instructions, informed the eight mechan-ics at a meeting that he would thereafter spend more timehelping them in the shop in an effort to reduce theCompany's troublesome overload of shopwork. Notwith-standing Respondent's own evidence that its shop washaving more customer repair and overhauling jobs than itcould keep up with, the Company 2 weeks later onNovember 1 notified mechanics Weber and Deweese thatthey would be laid off as of November 4 due to "lack ofwork." Respondent's explanation for thisisasfollows.President Tilley testified that he had planned to send manypieces of used mobile equipment to Des Moines, Iowa, inthe late fall for sale at a public auction, but that in the 2-week interval between October 15 when themechanicswere told of the push to overcome the work overload andNovember 1 when Weber and Deweese were notified thatthey were to be laid off, he had decided on only a limitedparticipation in the Des Moines auction and that this cutdown on the pieces of used equipment the mechanics hadto get ready for the auction sale and thus resulted in thelack of work that led to the layoffs of Weber and Deweese.However, the concern Tilley and Edelmon expressed intheir remarks to their mechanics at the meeting of October15,as reflected in their own testimony herein, did not inanyway indicate that the overload was due to theequipment the Company was allegedly intending to getready for auction in Des Moines, but on the contrary givesthe clear impression that the overload was being caused bythe burgeoning demands of their regular customers forservice on their privately owned mobile heavy equipment.Moreover, the credited testimony of Weber, as corroborat-ed by mechanics Lantz and Howell and even by Tilley oncross-examination, shows that at the time of Weber's layoff12These findings are based on the credited and specifically undisputedtestimony of mechanics Nemnck, Rambo, and Dumoulin MIDLAND TRACTOR & EQUIPMENT, INC.therewere many pieces of equipment awaiting cleaningand painting by Weber. Although Weber was chieflyengaged in cleaning and painting mobile equipment at thetime of his layoff, the record as a whole shows that he wasregarded as a member of the unit of mechanics hereinvolved.This is evidenced by the fact that he wasoriginally hired as a mechanic, that some of his work at thetime of his layoff involved duties which only a mechaniccould perform, and that at the election the Respondent didnot challenge his right to vote on the ground that he wasnot a mechanic but only on the ground that he had beenfired.13 As heretofore noted, Weber at the time of his layoffwas the second most senior mechanic among the eightemployees in Respondent's shop. Respondent's layoff ofWeber as the second most senior employee in the unit wascontrary to Respondent's own publicized policy thatseniority would govern in layoffs for lack of work. Withoutfurther discussion, the Trial Examiner finds that Respon-dent's contention thatWeber did not have the classifica-tion of a mechanic at the time of his layoff and thattherefore his layoff was not in contravention of Respon-dent's seniority policy in layoffs is without merit. It is againnoted that at the time of his layoff Weber was known tomanagement to be a habitual complainer of what heregarded as the hazardous clutter and disorder of the shop.It is inferred from this that Respondent regarded Weber atthe time of his termination as a focal source for bringing aunion into the shop to force better working conditions.While Weber was allegedly laid off on the ground of lackof work, Respondent's defense for Deweese's discharge isthat he was discharged as of November 4 because his workwas unsatisfactory although he had been told by Edelmoninitially on November 1 that he was being merely laid offpursuant to Tilley's instructions according to Deweese'sheretofore noted credited testimony.14 Deweese had acomparatively short term of employment with Respondentof a little over 5 months from about June 6 to November 4,1972.He was hired as a mechanic to work on forklifttrucks that were serviced by Respondent for variouscustomers. Forklift tractors are complicated and expensivepieces of machinery that sell at anywhere from $7,500 to$45,000, with an average cost of $10,500. He was hired onthe basis of the experience he had with the United StatesArmy as a forklift truck mechanic in Saigon for which hehad received a commendation in a "Certificate of Achieve-ment" issued by the Army under the signature of brigadiergeneral which reads in part as follows:As a materials handling equipment branch mechanicfor Company F, Troop Command, Specialist Deweesedisplayed keen and professional insight far beyond thatexpected of a man of his grade and experience.Through his energetic and diligent actions, he obtainedsuperb results and earned for himself the respect andadmiration of all of his Associaties. He performed his13This is in contrast to Respondent's present position that he had beenlaid off, not fired14Edelmon testified that when he called Deweese into his office onNovember 1, he merely told him that he was to be laid off on November 4,his testimony does not show that he gave Deweese any reason for hisdischarge. Respondent's secondary defense for Deweese's discharge is lackof work However, Deweese's credited testimony as noted above shows that275dutiesin a mannerwhich reflects great credit uponhimself, his unit, and the United States Army.At the time of his hiring, Deweese was the only mechanicassigned to this repair of forklift trucks. About the middleofSeptemberRespondent also hired David Howell,another youngman, asa forklift truck mechanic, but as hehad had no previous experience in this kind of work he wasassigned to work with Deweese to gain know how andexperience.Deweese and Howell were the only forkliftmechanics in Respondent's shop at thetimeDeweese wasdischarged on November 4. Edelmon found Deweese amost cooperative employee who was always quiet andnever talked back and with whom he could calmly discussdifficultmechanical problems. The record shows that therewas a wholly harmonious and mutually respectful relation-ship between Edelmon and Deweese during the entire timeof Deweese's employment with Respondent.In support of Respondent's contention that Deweese wasdischarged because his work was unsatisfactory, Edelmontestified to complaints he had received from four custom-ers on work performed or alleged to have been performedby Deweese on their forklift equipment for which theRespondent made reductions of the original repair billbecause of such complaints. None of these complaintsinvolved routine, run-of-the-mill repairs.Virtually allinvolved perplexing mechanical problems which sometimesrequired the combined skills of Deweese, Howell,seniormechanic Dumoulin, Edelmon, and even President Tilleyto solve and occasionally were unsolvable. A job thatDeweese was sent out on in October 1971, toMuscatine,Iowa, to repair a forklift truck for Gaeta WholesaleCompany is illustrative of the complaints Edelmontestifiedhe had on Deweese's work. Deweese's creditedtestimony shows that after checking out the Gaeta machinehe returned to Respondent's shop to obtain the partsrequired for the repair and to discuss with Edelmon apuzzling problem with the machine's mast which he foundhe could not repair. After servicing all other parts of themachine, he still found he was unable to make the mastwork. He thereupon on instructions from Edelmon broughtthe machine back to the shop. While in the shop,Deweese,Edelmon, Thielke, and even President Tilley looked at themachine but were unable to solve the mast problem.Edelmon was obliged to send the machine back to thecustomer with the problem unsolved and for this reasonthe customer refused to pay part of the invoice for theservicing of the machine.As might be expected, the record shows that it is notuncommon for Respondent to receive complaints fromsome customers on the quality of the work performed byitsvarious mechanics for which Respondent would makeadjustments of the repair bill in order to keep customergood will. Even if the testimony of Edelmon is creditedthat he received some complaints on Deweese's work, therecord indicates that he got many more complaints on thewhen he receivedthe news of-, layofffrom Edelmon he inquired if it wasdue to lackof workand that Edelmon'squick replyto thiswas, "You knowwe've got work. Mr. Tilley toldme tolay you off Mr Tilley also told methat ifhe hadto lay off everybodyin the shop and hire a whole new crew tokeep the union out hewould" Howell,the other forklift truck mechanic,also testifiedthat therewas plentyof work forboth Deweese and himself atthe time Deweese was terminated 276DECISIONS OF NATIONALLABOR RELATIONS BOARDwork performed by Respondent's other mechanics. (G.C.Exh. 9 and tr. at pp. 339-341.)The credited and undisputed testimony of Deweeseshows that Edelmon never criticized him on any of hisrepairs which the Respondent now asserts were unsatisfac-tory and the cause of his discharge. The Trial Examineralso credited Deweese's testimony that he never heard anycriticism of his work from the involved customers. TheTrial Examiner does not credit Edelmon's testimony thathe had received a request from a maintenance foreman ofcustomer J. I. Case not to send Deweese out to the Caseplant for repairs again. Asked if this was due to anargument between the two men over Deweese's work on aCase forklift, Edelmon declined to characterize it as such,simply stating that it was a "misunderstanding." Edelmon'sown characterization of Deweese as an employee who"never talks back" makes it a certainty that Deweese didnot have any "misunderstanding" with the Case foremanand requires the crediting of his testimony that he receivedno criticism of his work by the maintenance personnel ofthe Case firm.Company knowledge of the union activity of itsmechanics prior to the discharge of Weber and Deweese isinferred and found from the evidentiary findings above butis also admitted by both Edelmon and Tillery. As noted themechanics signed union authorization cards at the shopduring their lunchbreak on November 1, 1971, in thepresence of a union representative. Tilley admits that helearned about this either from Edelmon or Thielke.At the trial herein Tilley denied under cross-examinationthat he fought the Union "in every way he could" fromcoming into his plant. This denial conflicts with astatement made by Tilley in his letter of December 1, 1971,to all of the Respondent's mechanics and reflects, amongother inconsistencies in his testimony, upon his credibility.In his letter to the mechanics, Tilley asked the question,"Why is the company fighting the union?" He answeredhis own question in the letter as follows: "We do not thinka union is necessary or beneficial to the best interests ofeither the Company or the employees...." (G.C. Exh. 7.)In the nearly 3-month interval between the terminationsofWeber and Deweese and the trial herein, the Respon-dent has not hired any replacements for them and offersthis as proof of the fact that they were terminated becauseof lack of work. This is not relevant proof with respect toDeweese as it now appears that Respondent contends thatDeweese was terminated solely because of his allegedunsatisfactory work and not because of lack of work. Buteven if lack of work is deemed Respondent's secondarydefense for Deweese's termination and its sole defense forWeber's layoff, the evidentiary findings set forth aboveshow that there was the normal flow of work in the shopwhen Weber and Deweese were terminated and that therewas no reasonable indication that the situation wouldchange in the near future. To offset this evidence,Respondent did not offer to introduce into evidence anydocumentary proof from its books and records to showthat there had been any decline in its orders for theservicing of customer equipment at the time of the twoterminations. Under these circumstances, the Trial Exam-iner finds without further discussion that Respondent'sfailure to replaceWeber and Deweese is not evidence oflack of need for services such as Weber and Deweeserendered but an attempt to bolster its defense for thedischarge of Weber and Deweese in an effort to make itappear that their services were not needed.Discussion and ConclusionsThe evidentiaryfindingsabove and the inferencestherefrom on the circumstances relating to the termina-tions of Weber and Deweese leave no choice except for theconclusion that they were discriminatorily terminated inviolationof Section 8(a)(3) and (1) of the Act. Theevidence that they were discrimately discharged is socompelling as to require very little discussion.The evidence relating to the independent 8(a)(1) viola-tions alleged by the complaint, as amended, is so self-evident as to require even less discussion.A brief summary and discussion of the evidence showsthe following. On October 15, 1971, during a lunchbreakthere was an open discussion by Respondent'smechanicsin the presence of Supervisor Edelmon on the desirabilityof having a union to represent them in collective bargain-ing with Respondent. On November 1, 1971, again duringa lunchbreak, the mechanics were observed signing unionauthorization cards in the presence of a union representa-tive by Edelmon and Thielke, Respondent's general partsand service manager. President Tilley admits that news ofthis came to him from either Edelmon or Thielke. Within ahalf hour of the lunchbreak, Edelmon began questioningone of the mechanics about what union matters had beendecided at the lunchbreak. Two hourslater Edelmon calledWeber and Deweese into his office individually and toldeach that their last day of work with Respondent would beon November 4 because of lack of work. Stunned becausehe could not believe that he was being laid off because oflack of work, Weber pressed for the real reason for hisseverance. Edelmon's reply was that "there has to be ascapegoat for this sort of thing." Similarly, Edelmon in hisseparate meeting with Deweese told Deweese that in truthitwasn't lack of work that caused his severance, butinstructions from Tilley who had said that "if he had to layoff everybody in the shop and hire a whole new crew tokeep out the union he would." In President Tilley'saforementioned letter ofDecember 1, 1971, to hismechanics, Tilley himself acknowledged that his Companywas fighting the Union.In the light of this open hostility to a union, thediscriminatory nature of the terminations of Weber andDeweese is obvious. The record further shows that theywere chosen for termination not because they wereparticularly more conspicuous than the other mechanics inthe support of the Union but more or less arbitrarily as anobject lesson to the remaining mechanics of the fate theycould expect if they persisted in their support of the Union.Nevertheless there were personal factors in the selection ofWeber and Deweese for termination. The record supportsthe conclusion thatWeber was selected because of hisknown propensity to complain about the unsafe workingconditions in the shop and thus would be a prime suspectfor an employee who would give enthusiastic support forthe Union. With respect to Deweese, it appears that he was MIDLAND TRACTOR & EQUIPMENT, INC.selected for discharge because he was actually seen bySupervisorThielke in the act of handing his unionauthorization card to a union representative during thelunchbreak of November 1.Respondent's defense that Weber was laid off because oflack of work and that Deweese was terminated for thedouble reason of lack of work and incompetence does notstand scrutiny, especially in the light of President Tilley'sopen opposition to having his mechanics organized. Onlyabout 2 weeks before their discharge there was such anoverload of work at the shop that Tilley saw fit to relieveEdelmon of his paperwork so that he could spend moretimewith the mechanics to help catch up with theoverload.At the time of their discharge the testimonyshows that both Weber and Deweese had essentially thesame amount of work that they had some 2 weeks earlierwhen Tilley instructed Edelmon to spend more time withthemechanics to expedite their overload.Respondentproduced no documentary records to show that its volumeof repair orders had declined when they severed Weberand Deweese from itspayroll.From this state of the recordthe Trial Examiner finds and concludes that Respondent'sdefense of lack of work for the termination of the twomechanics is spurious.Respondent'sdefense that Deweese was dischargedbecause his work was unsatisfactory is similarly spurious.Deweese's competence as "a materials handling equipment... mechanic" (tow lift truck mechanic)and a man ofexceptionaldiligenceand energy is attested by the"Certificate of Achievement"he received from a brigadiergeneralof the UnitedStatesArmy.In the 5 monthsDeweese worked for Respondent,the record shows thatEdelmon as his supervisor never had occasion to even oncecriticize his work and Deweese's testimony likewise showsthat he never at any time received a criticism from any ofRespondent's customers whose equipment he serviced. Therecord further shows that the few pieces of equipment hehad difficulty with had exceptional mechanical problemsof such complexity that they required the combined skillsof several mechanics to solve and in one instance even suchcombined skills failed to correct the problem.Moreover,the record shows by Edelmon's own testimony thatDeweese was a fully cooperative employee. The TrialExaminer finds and concludes that Respondent's defensethatDeweese was discharged because his work wasunsatisfactory is pretextual.It is found and concluded that Weber and Deweese werediscriminatorily discharged for the purpose of discouragingunionactivityamong the mechanics in violation of Section8(a)(3) and (1) of the Act.The evidence relating to the independent 8(a)(1) allega-tions is largely admitted and undisputed. The record isclear that Edelmon engaged in extensive coercive interro-gations of Respondent'smechanics concerning their unionactivities fromNovember 1, 1971, when the mechanicsduring a lunchbreak signed union cards, until after theelection of December 6, 1971, which the Union won. Therecord also shows that the Respondent through Edelmonthreatened to lay off all the mechanics if necessary to keeptheUnion out. The record further shows that Edelmonthreatened themechanics with more onerous working277conditionsif the Unioncame in,such as the loss of theirbreaktime if not taken on time and a less liberalpolicy ontardiness in reporting to work and other unspecifiedchanges in the shopwhich theywould not like.That thesethreats were not empty is reflectedby the factthat after theUnion wonthe election Respondent made at least twochanges in the mechanic'sworking conditions which weremore onerousthan they had been priorto the election. Onechange was to require the mechanics for the first time tocheck in andout on the timeclock for their half-hourlunchbreaks,although there had been no recent abuse oftheir formerunclockedhalf-hour lunchbreakperiod. Theother changewas to deprivethe mechanics of the formerprivilege they had of parkingtheir cars on the plant'sblacktop parkingarea.After theelection they were orderedto park theircars on the unpaved section of the plant'sparking lotwhich causes inconvenience in inclementweather.Thischangewas inaugurated although theblacktop area of the Company's parking facilities is largeenough to accommodate the cars of all of Respondent's 15or 16 employeesand such customers as might haveoccasion to come to the plant fromday to day. The TrialExaminer finds that these changes were reprisals againstthemechanics for voting in favor of the Union at theelection.The Trial Examinerconcludes that Respondent'sconduct and acts asdescribedand summarized in thisparagraphconstitute unfair labor practices in violation ofSection 8(a)(1) of the Act.In addition,the recorddiscloses that the Respondentengaged intwo otherdistinct and separate categories ofproscribed unfair laborpractices in further violations ofSection 8(a)(1) of the Act. One such proscribedconductoccurredjust prior to the election when the Respondentboth byletter andorallytried to persuade its mechanics toform their own independent committee for negotiationswith the Companyon matters of wages,hoursof work, andother conditionsof employment,and to dump the Union.The other proscribedconduct occurred after the electionwhen Edelmontold mechanicRambo the day after a unionmeeting thathe alreadyknew that the union representativeat the meeting had said he was placinga proposedcontractin the mail to PresidentTilley.By this conduct Respondentthrough Edelmoncreated the impression of surveillance ofitsmechanics' union activities in violation of Section8(a)(l) of the Act.The Trial Examinerfinds that all other incidents of8(a)(1) violations reflectedby the recordbut not specifical-lynoted andfound in this Decision are cumulative innature andaccordinglywould add nothing to the recom-mended order hereinwhich will coverall categories of8(a)(1) violations committedby theRespondent.Upon the basisof the foregoing findings of fact andupon the entire record in the case,the Trial Examinermakesthe following:CONCLUSIONS OF LAW1.Respondent Midland Tractor&Equipment,Inc., isan employerengaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local Union No. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARD371, is a labor organization within the meaning of Section2(5) of the Act.3.By laying off and/or discharging Harold H. Weberand Lindell J. Deweese on November 4, 1971, for engagingin union activities, Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.4.By interfering with, restraining, and coercing theiremployees in the exercise of the rights guaranteed inSection 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent engaged in certainunfair labor practices in violation of Section 8(a)(1) and (3)of the Act, it will be recommended that Respondent ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act, includingoffers of reinstatement to Harold H. Weber and Lindell J.Deweese, with backpay computed in the manner set forthin F.W.Woolworth Company,90 NLRB 289, with interestadded thereto in the manner set forth inIsis Plumbing &Heating Co.,138 NLRB 716.Because of the character and scope of the unfair laborpractices herein found, it will be recommended that, inorder to effectuate the policies of the Act, Respondentshall cease and desist from in any other manner interferingwith, restraining, and coercing employees in the exercise oftheir rights guaranteed by Section 7 of the Act.15Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER 16Respondent Midland Tractor & Equipment,Inc., by itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees about their own and otheremployees'union activities.(b)Threatening to discharge or take other reprisalsagainst employees for engaging in union activities.(c)Discharging and/or laying off employees for engag-ing in union activities in order to discourage support for,and membership in, the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local UnionNo. 371,or any other union.(d) Threatening employees with more onerous workingconditions if they select a union for their collective-bargaining representative or engage in union activities.(e)Creating the impression that the union activities of itsemployees are being kept under surveillance.(f)Attempting to sponsor and encouraging employees toform an independent Central Gripe Committee or anyother independent committee instead of joining the Union.(g)Making working conditions more onerous by refusingto allow employees to parkon theblacktopped parkingarea and requiring employees to punch out and in atlunchtime.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Lindell J. Deweese and Harold H. Weberimmediate and full reinstatement to their formerjobs or, iftheir jobs no longer exist, to substantially equivalent jobs,without prejudice to their lostearnings in the manner setforth in the "Remedy" section above.(b)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the UnitedStates,of the right to fullreinstatementupon application afterdischarge from the Armed Forces in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, timecards, personnel records and reports,and all records necessary to analyze the amount ofbackpay due under the terms of this recommended Order.(d)Post at its plant in Moline,Illinois,copies of theattached noticemarked "Appendix." 17 Copies of thenotice, after being duly signed by an authorized represent-ative of the Respondent, shall be posted by Respondentimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 38, inwriting,within 20 days from the receipt of thisDecision,what steps Respondent has taken to comply herewith.1815N L R Bv EntwistleMfg Co,120 F 2d 532, 536 (C A 4)16 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes17 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board"is In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notifythe Regional Director for Region 38, in writing,within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT discourage membership in the Interna-tionalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, Local Union No.371, or any other labor organization, by discnminatori-lydischarging or laying off any employee or bydiscriminating in any manner with respect to their MIDLAND TRACTORtenure of employment or any other term or conditionof employment.WE WILL NOT interrogate any employee about theirunion sympathies, desires, or activities.WE WILL NOT threaten to discharge employees ortake other reprisals against employees including threatsto impose more onerous working conditions, or in anyotherway interfere, restrain, or coerce employeesbecause of their union activities.WE WILL NOT create the impression that we arekeeping the union activities of our employees undersurveillance.WE WILL NOT sponsor nor attempt to sponsor anEmployee Gripe Committee or any other employeeassociation in order to discourage our employees fromjoining,supporting,or assisting the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local No. 371, or any otherunion.WE WILL NOT refuse to allow employees to park onthe blacktopped parking area of our facilities, nor willwe require employees to punch out and in at lunchtime,or in any other way impose more onerous workingconditions because employees choose the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local Union No. 371, or anyother union for their collective-bargaining representa-tive.WE WILL offer to Lindell J. Deweese and Harold H.& EQUIPMENT, INC279Weber immediate and fullreinstatementto theirformer jobs or, if their jobs no longer exist, tosubstantially equivalent jobs, without prejudice to theseniority and other rights and privileges previouslyenjoyed.WE WILL make whole Harold H. Weber and LindellJ.Deweese for the earnings which they lost due to ourdiscriminatory discharge of them with 6-percent inter-est.WE WILL NOT in any other way unlawfullyinterferewith the union activities of our employees.MIDLAND TRACTOR &EQUIPMENT, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 411Hamilton Boulevard,Savings Center Tower,10th Floor,Peoria,Illinois 61602,Telephone309-673-9061, Ext. 282.